IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         : NO. 572
                               :
ADOPTION OF THE REGULATIONS OF : JUDICIAL ADMINISTRATION DOCKET
THE PENNSYLVANIA JUDICIAL      :
ETHICS ADVISORY BOARD          :
                               :
                               :
                             ORDER


PER CURIAM


       AND NOW, this 30th day of June, 2022, it is ORDERED pursuant to Article V,

Section 10 of the Constitution of Pennsylvania and Pa.R.J.E.A.B. 104(d)(3), that the

Regulations for the Pennsylvania Judicial Ethics Advisory Board are adopted in the

attached form on a temporary basis, pending further review by the Court.


       This ORDER shall be processed in accordance with Pa.R.J.A. 103(b) and shall be

effective July 1, 2022.